Citation Nr: 1610447	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for status post intramedullary nailing, distal tibia spiral fracture, left leg, to include scars and left ankle strain (left leg disability).


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to November 2005 and February 2006 to May 2007 with additional inactive duty for training (INACDUTRA) in June 2009.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The March 2010 rating decision, in pertinent part, granted service connection for status post intramedullary nailing, distal tibia spiral fracture, left leg and assigned a 10 percent disability evaluation.  In a rating action dated in January 2011, the 10 percent rating assigned for the Veteran's left leg disability was increased to 20 percent, effective from June 8, 2009 (date of claim).

The issue on appeal was previously remanded by the Board in July 2013 for issuance of a supplemental statement of the case.  This was accomplished in August 2013.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's left leg disability has been manifested by a left ankle strain with, at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees.

2.  For the entire initial rating period on appeal, the Veteran's left leg disability has not manifested any symptoms relating to the left knee as flexion of the left knee was to 140 degrees and extension was to 0 degrees, with no lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.

3.  For the entire initial rating period on appeal, the Veteran's left leg scars have not been painful or unstable. 


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 20 percent for status post intramedullary nailing, distal tibia spiral fracture, left leg, to include scars and left ankle strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 4.118 Diagnostic Codes 5256-5263, 5270-5274, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The Veteran received notice of the evidence needed to substantiate his service connection claim in November 2009.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, VA and private treatment records, and the Veteran's statements.  Additionally, the Veteran was provided a QTC (fee-based) examination and a Disability Benefits Questionnaire (DBQ) examination in February 2010 and April 2013, respectively, to address his claim for an evaluation in excess of 20 percent for the Veteran's left leg disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as it contained a description of the history of the disability at issue; included diagnostic and objective testing; and documented and considered the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA also must consider functional loss of a musculoskeletal disability. Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion. VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial Rating Analysis

The Veteran essentially contends that his left leg disability, diagnosed as status post intramedullary nailing, distal tibia spiral fracture, left leg, to include scars and left ankle strain, is more severe than what is contemplated by the currently assigned 20 percent disability rating.

The Veteran's left leg disability has been rated as 20 percent disabling under Diagnostic Code 5271 for limitation of motion of the ankle.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As the Veteran is already in receipt of the maximum rating allowed under Diagnostic Code 5271, a higher rating is not permitted under this diagnostic code. 

As the Veteran's disability is primarily to his tibia, the Board will consider whether any other diagnostic codes relating to his left ankle, left knee, and scars are also applicable.  

The medical evidence in this case includes a February 2010 QTC (fee-based) examination where the Veteran's left knee, left ankle, and left leg scars were examined.  During the evaluation, the Veteran reported the following symptoms, including weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and dislocation.  The Veteran denied experiencing redness, deformity, drainage, effusion, or subluxation.  The Veteran also reported experiencing flare-ups as often as 1 time a week, each time lasting for 2 hours.  From 1 to 10 (10 being the worst), the seventy level was noted as 8.  The flare-ups were precipitated by physical activity and were alleviated by rest.  During his flare-ups, the Veteran reported having a difficult time walking and moving around.  

Regarding the left knee, the February 2010 examiner noted that range of motion testing showed flexion to 140 degrees with no objective evidence of pain.  Left knee extension was to 0 degrees with no objective evidence of pain.  Repetitive use testing did not show any decreased range of motion of the left knee.  Additionally, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.

Regarding the left ankle, the February 2010 examiner noted that range of motion testing showed left ankle plantar flexion to 30 degrees with objective evidence of painful motion starting at 30 degrees.  Left ankle dorsiflexion was limited to 10 degrees with objective evidence of painful motion starting at 10 degrees.  Repetitive use testing did not show any decreased range of motion of the left ankle.  It was further noted that the left tibia and fibula x-ray report showed a left tibia and fibula screwing fixating intramedullary rod the length of the tibial shaft.  There was no indication of a malunion to the os calcis.

Regarding the left leg scars, the February 2010 examiner noted that there were two linear scars that measured 3 cm by 1 cm and 2 cm by 1 cm.  The scars were not painful on examination.  There was also no skin breakdown.  The examiner noted that the scar was superficial with no underlying tissue damage.  Inflammation and edema was absent.  There was no keloid formation and the scars were not disfiguring.  It was further noted that the scars did not limit the Veteran's motion.  
The Veteran was afforded a DBQ examination in April 2013 (in Virtual VA).  The Veteran's left knee, left ankle, and left leg scarring were evaluated.  Upon range of motion testing, left knee flexion was to 140 degrees with no objective evidence of pain.  Left knee extension was to 0 degrees with no objective evidence of pain.  Repetitive use testing did not show any decreased range of motion of the left knee.  The examiner noted that the Veteran did not have any functional impairment of the left knee.  Further, muscle strength testing was normal and there was no joint instability of the left knee.  The Veteran also did not have a meniscal condition and did not use any assistive devices.  

Regarding the left ankle, the April 2013 examiner noted a diagnosis of left ankle strain; however, no flare-ups were reported.  Range of motion testing showed left ankle plantar flexion to 20 degrees with objective evidence of painful motion starting at 20 degrees.  Left ankle dorsiflexion was limited to 10 degrees with objective evidence of painful motion starting at 10 degrees.  Repetitive use testing did not show any decreased range of motion of the left ankle.  There was no pain on palpation and muscle strength was normal.  The examiner also noted that the Veteran did not have ankylosis of the left ankle.  He also did not use any assistive devices.  The examiner noted that the Veteran had no leg length discrepancy and there was no pain associated with movement, to include during flare-ups or repetitive use over time.  

As for the Veteran's left leg scars, the April 2013 VA examiner noted that the Veteran had one scar that was linear and measured 1.5 cm by 1 cm.  The examiner noted that there was no change in the scar diagnosis.  

Upon review of all the evidence of record, lay and medical, the Board finds that a rating in excess of 20 percent for the Veteran's left leg disability is not warranted for the entire rating period on appeal.

As noted above, the Board finds that a higher evaluation under Diagnostic Code 5271 is unavailable as a 20 percent rating is the highest warranted for limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  However, the Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.

Regarding the Veteran's left knee, the Board finds that a separate or higher rating is also not warranted.  The Veteran had normal range of motion in flexion and extension in both the February 2010 and April 2013 examinations.  Accordingly, the Board finds that a separate or higher rating in excess of 20 percent is not warranted under Diagnostic Codes 5260 (limitation of flexion) and  5261 (limitation of extension).  38 C.F.R. § 4.71a.  

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The February 2010 and April 2013 examiners both noted that the Veteran's knee was stable.  There is also no evidence of recurrent subluxation of the left knee.  As such, the Board finds that the Veteran does not have instability of the left knee and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered other Diagnostic Codes relating to the left knee; however, the Board finds that they are not applicable in this case.  For example, the evidence does not show that the Veteran has ankylosis of the knee (Diagnostic Code 5256); or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258).  As such, the Board finds that a higher initial rating in excess of 20 percent for the left knee or a separate rating for the left knee is not warranted under any of these Diagnostic Codes for the rating period on appeal.

Moreover, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5262 for impairment of the tibia and fibula.  Under this Code, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Here, the February 2010 examiner specifically noted that there was no indication of a malunion to the os calcis.  Further, the April 2013 examiner noted that the Veteran did not require the use of assistive devices, including a brace.  As such, a higher or separate rating under Diagnostic Code 5262 is not warranted.  

Further, although Diagnostic Code 5262 contemplates a 20 percent rating for moderate knee or ankle disability, the Veteran has already been granted a 20 percent rating for marked limitation of motion of the left ankle under Diagnostic Code 5271.  As such, a separate rating under Diagnostic Code 5262 would constitute prohibited pyramiding under 38 C.F.R. § 4.14 (2015).

The Board acknowledges that the Veteran's left leg disability has caused some pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function of the knee or ankle to such a degree so as to warrant a rating in excess of 20 percent for the rating period. In the examinations discussed above, range of motion testing of the knee and ankle was unchanged with repetitive motion.  As such, the Board finds that a 20 percent rating, but no higher, for the Veteran's left leg disability is warranted for the initial rating period on appeal.

The Board further finds that a separate rating for the Veteran's left leg scars is also not warranted.  Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is granted for three or four scars that are unstable or painful.  A 30 percent rating is awarded for five or more scars that are unstable or painful.  Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  38 C.F.R. § 4.118.  

As noted in the examinations discussed above, the Veteran's left leg scars have not been shown to be either painful or unstable.  The examiners also noted that the scars were linear.  Further, the February 2010 examiner noted that there was no skin breakdown with no underlying tissue damage.  There was also no keloid formation and the scars were not disfiguring.  It was further noted that the scars did not limit the Veteran's motion.  

The Board has also reviewed VA and private treatment records which reveal continued diagnoses regarding the Veteran's left leg disability.  The Board finds, however, that these records do not show an increase in severity of the Veteran's left leg disability to support an increased evaluation.

For these reasons, the Board finds that a higher initial rating in excess of 20 percent for status post intramedullary nailing, distal tibia spiral fracture, left leg, to include scars and left ankle strain is not warranted.  The Board further finds that separate ratings are also not warranted for the Veteran's left leg scars.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left leg disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee has been manifested by normal flexion and extension.  The Veteran's left ankle has been manifest by, at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The schedular rating criteria specifically allow for ratings based on limitation of motion of the knee and ankle joint.  The Veteran's left leg scars have not been shown to be painful or unstable.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effects on daily life. In the absence of exceptional factors associated with the Veteran's left leg disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted TDIU based on his service-connected PTSD disability with an effective date of January 18, 2013, the date the Veteran last worked full-time.  See April 2013 VA examination (noting that the Veteran was let go two months ago).  As such, the Veteran has already been granted TDIU and no further discussion is required.


ORDER

An initial disability rating in excess of 20 percent for status post intramedullary nailing, distal tibia spiral fracture, left leg, to include scars and left ankle strain, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


